DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Salazar (via voicemail) on 5/4/21.
The application has been amended as follows: 
Please amend line 27 of claim 27 from: the tracking coordinate system based on the determined relative position between the
to: [[the]] a tracking coordinate system based on the determined relative position between the
Please amend line 36 of claim 27 from: the fine registration region to the position tracing system; and
to: the fine registration region to the position tracking system; and
Please amend line 31 of claim 49 from: device with the tracking coordinate system based on the determined relative
to: device with [[the]] a tracking coordinate system based on the determined relative
Please amend line 41 of claim 49 from: at least one point in the fine registration region to the position tracing system; 
to: at least one point in the fine registration region to the position tracking system; 
Please cancel claim 34.
 Allowable Subject Matter
Claims 27-28, 30-36, 39-47 and 49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 27 (claim 49 is similar in scope) the prior art doesn’t teach: determining a relative position between the augmented reality device and the anatomical part based on the surface detection data and the anatomical body part template data; 
positionally registering the viewing direction of the augmented reality device with the tracking coordinate system based on the determined relative position between the augmented reality device and the anatomical body part, wherein at least one of the pre-registration or the position of a fine registration region is determined based on the registration of the viewing direction; 
determining, based on the pre-registration, a position of the fine registration region of the anatomical body part in a real image acquired by the augmented reality device, wherein the fine registration region is an area which serves as an area for fine registration with a tracking coordinate system of a medical position tracking system using a pointing tool tracked by the position tracking system for identifying at least one point in the fine registration region to the position tracing system; and outputting, by the augmented reality device, augmentation information describing the position of the fine registration region. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MAIER-HEIN US20120109151A1, ZHU US20080123910A1, LANG 20200138518A1 and CHUANGGUI US20070018975A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612